Citation Nr: 1025859	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to June 1979 
and was honorably discharged.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2007, on appeal from a January 2004 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied the claim and 
the Board remanded for additional development.

In September 2006, the Veteran, accompanied by her authorized 
representative, appeared at a hearing held before the below-
signed Acting Veterans Law Judge in Montgomery, Alabama.  A 
transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, this matter was remanded by the Board for 
additional development.  Specifically, the Board directed the RO 
or AMC to accomplish the following: provide the Veteran with 
additional notice as to types of corroborating evidence;  obtain 
the Veteran's entire service personnel record, to specifically 
include any performance reports; obtain all records of VA mental 
health treatment and any records of treatment from the 
Birmingham, Alabama Vet Center; obtain records from the Social 
Security Administration (SSA) pertinent to the Veteran's claim 
for disability benefits; and schedule the Veteran for a VA 
examination for PTSD.

The record reflects that treatment records through 2007 have been 
gathered and associated with the record and that a VA examination 
was conducted in March 2010.  As the last VA treatment records 
within the claims file are dated 2007, while this case is in 
remand status, the RO/AMC must attempt to gather any records of 
more recent treatment.  

In regard to the March 2010 VA examination, the examiner stated 
that the claims folder and medical records were reviewed.  The 
examiner indicated that a Master Sergeant T. noticed that the 
Veteran's mood changed and that she became withdrawn during the 
time frame of the alleged sexual trauma.  On the basis of this 
observation by the Master Sergeant T. as well as based upon the 
Veteran's post-service drug use, the examiner opined that the 
alleged in-service sexual harassment had caused, or aggravated, 
PTSD.  

Although the March 2010 examiner stated that the record indicated 
behavioral changes consistent and concurrent with the alleged 
stressor, the report does not clarify, in regard to the described 
changes, whether the examiner was relying on the Veteran's 
account of events or whether she was relying on specific 
supporting evidence within the claims file independent from the 
Veteran's account.  This is relevant as there does not appear to 
be any statement or other record from Master Sergeant T. in the 
claims folder, particularly a statement or record that comments 
on the Veteran's mood change and withdrawal around the time of 
the alleged sexual trauma.  The Board observes that there must be 
credible supporting evidence that the claimed in-service stressor 
occurred.  Pursuant to 38 C.F.R. § 4.2, if any report does not 
include adequate responses to the specific opinions requested, 
the report must be returned to the providing physician for 
corrective action.  Due to the ambiguity within the examination 
report in regard to the examiner's evidentiary source that 
indicates Master Sergeant T. noted the Veteran's behavioral 
changes, the Board finds that the claims folder must be returned 
for the examiner for a clarifying opinion.

The record also indicates that the Veteran's entire service 
personnel record was requested, but no performance reviews appear 
in the claims file.  While this case is in remand status, the 
RO/AMC must make an additional attempt to retrieve any 
performance reviews from the Veteran's term of service; if no 
such reports are available, a statement of unavailability must be 
placed within the claims file.

The record further reflects that the AMC made an August 2007 
request for the Veteran's SSA records.  In August 2008, the 
Veteran mailed to VA a statement from SSA showing that she had 
received Supplemental Security Income (SSI) benefits during 2008.  
VA has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant.  Voerth v. West, 13 Vet. App. 
117, 121 (1999).  Although the record indicates that the Veteran 
is in receipt of SSA disability benefits for a psychiatric 
disorder, and thus the records are relevant, the claims file does 
not reflect that any further documentation from SSA has been 
requested or received.  

Accordingly, the RO/AMC should contact the SSA again in order to 
obtain, and associate with the claims file, copies of records 
regarding any award of disability benefits to the Veteran, to 
include the complete medical records upon which any such decision 
was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  If these records are unavailable, a negative 
response from SSA must be documented in the claims file.

Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Accordingly, the case is REMANDED for the following 
action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
specifically include, but not limited to, 
VA treatment subsequent to 2007.  The 
Veteran must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims folder.

2.  Concurrent with the above, the RO/AMC 
must make another attempt to obtain any 
performance reviews from the Veteran's 
term of active duty.  If no such records 
are available, a statement of 
unavailability must be placed within the 
claims file.

3.  The RO/AMC will attempt to obtain from 
the SSA a copy of the evidence relied on 
in its decision regarding the Veteran's 
claim for disability benefits, to 
specifically include, but not limited to, 
any medical records and the SSA hearing 
transcript.  Those records will be 
associated with the claims folder.  If no 
SSA records are available, a negative 
response from SSA must be documented in 
the claims file.

4.  The RO/AMC must then, in accordance 
with 38 C.F.R. § 4.2, return the Veteran's 
claims file to the March 2010 VA examiner 
to further clarify the basis for her 
opinion.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims file, 
the reviewer must address any current 
and historical mental health symptoms 
and explain the relationship, if any, 
to the Veteran's service and 
specifically identify the evidence of 
record relied upon in her decision.  
The examiner must distinguish between 
evidentiary support found within the 
claims file independent of the 
Veteran's testimony and statements, 
and testimony or statements made by 
the Veteran.  This is particularly 
important in regards to the portion 
of the March 2010 report and opinion 
that states Master Sergeant T. 
noticed the Veteran's mood change and 
become more withdrawn, and the 
examiner's attention is directed to 
the ambiguity noted above.  If the 
observations of Master Sergeant T. 
are used to form any medical opinion, 
the source of these observations must 
be identified.  Comments on the 
significance of the Veteran's request 
for an early discharge are also 
invited.  The current examiner must 
again specify whether or not the 
Veteran has a mental health 
disability related to service and, if 
so, if such disability likely existed 
prior to service, was aggravated by 
service, and/or developed after 
service.  A rationale, referring to 
the pertinent evidence of record, 
must be provided for any findings 
rendered.  If the examiner is unable 
to state an opinion without resort to 
speculation, he or she must so 
indicate and explain why.

c. If the March 2010 examiner is not 
available, please forward the claims 
folder to another examiner qualified 
to provide the opinions and 
clarifications requested above.  An 
additional examination is required if 
and only any new examiner believes it 
necessary in order to provide the 
requested opinions. 

5.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.  
See 38 C.F.R. § 4.2 (2009).

6.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim.  The Veteran and her 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any examinations and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


